Citation Nr: 0422266	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability in excess of 30 percent for 
schizophrenia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to July 
1976.  

This matter arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which assigned a 30 percent 
disability evaluation for schizophrenia, after granting 
service connection.  The veteran provided testimony in 
support of his appeal at a videoconference hearing that was 
chaired by the undersigned in February 2004.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected schizophrenia 
warrants a higher disability evaluation.  He asserts that the 
30 percent disability rating currently assigned does not 
accurately reflect his level of disability.  He says he has 
few friends, and that he experiences alternating periods of 
hyperactivity and depression.   He maintains that his 
psychiatric disability prevents him from working, and that he 
is entitled to a total disability evaluation based on 
individual unemployability.

At his February 2004 personal hearing, the veteran reported 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA).  He said he had been found to 
be disabled as a result of his schizophrenia.  He stated he 
had been receiving disability benefits since 1991.  On 
review, there is no indication that the RO attempted to 
obtain the SSA decision that awarded the veteran disability 
benefits or the records it considered.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c) (2) (2003).  
Therefore, the RO must obtain all available decisions and 
records relating to the appellant's claim for Social Security 
disability benefits.

The record also shows that the veteran currently receives 
medical care through the Memphis VA Hospital (VAH).  Dated 
from February 2002 to March 2003, those records show that the 
veteran underwent evaluations and treatment for his service-
connected psychiatric disorder.  Any additional medical 
evidence from that facility should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his service-connected psychiatric 
disability.  If any of these records 
cannot be obtained, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Memphis VAH since March 2003.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Supplemental Statement of the Case, 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


